

 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of April 1, 2020 (the “Closing Date”) by and among Redfin Corporation, a
Delaware corporation (the “Company”), and Durable Capital Master Fund LP, a
limited partnership organized under the laws of the Cayman Islands (the
“Buyer”). Capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement (as defined below) unless otherwise defined
herein.
 
The parties hereby agree as follows:
 
1.Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Holders” means the Buyer and any affiliate or permitted transferee of the Buyer
who is a subsequent holder of any Registrable Securities.


“Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “issuer free
writing prospectus” as defined in Rule 433 under the Securities Act.


“Purchase Agreement” means that certain Securities Purchase Agreement by and
between the Company and the Buyer, dated on or about March 29, 2020.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.
 
“Registrable Securities” means (i) the Common Shares, (ii) the Conversion
Shares, (iii) the Dividend Shares and (iv) any other securities issued or
issuable with respect to or in exchange for the Common Shares, Conversion Shares
or Dividend Shares, whether by merger, charter amendment, or otherwise; provided
that a security shall cease to be a Registrable Security upon (A) sale pursuant
to a Registration Statement or Rule 144, or (B) such security becoming eligible
for sale by a Holder pursuant to Rule 144 without the requirement for the
Company to be in compliance with the current public information requirement
under Rule 144(c)(i).


“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
 
“Required Holders” means the Holders beneficially owning a majority of the then
Registrable Securities.
 
2.Registration.


a.Registration Statements.


i.Initial Registration Statement. On or before the 90th day after the Closing
Date (the “Filing Deadline”), the Company shall prepare and file with the SEC
one Registration Statement on Form S-3ASR (or, if Form S-3ASR is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities)
(the “Initial Registration Statement”), covering the resale of the Registrable
Securities. Subject to any SEC comments, such Registration Statement shall
include a plan of distribution in substantially the form attached hereto as
Exhibit A; provided, however, that no Holder shall be named as an “underwriter”
in the Registration Statement without the Holder’s prior written consent,
provided, further, that, in the event that, despite the Company’s commercially
reasonable efforts and compliance with the terms of this Agreement, the SEC
requires a Holder to be named as an “underwriter” in the Registration Statement,
any Holder who unreasonably refuses to be named as an underwriter in the
Registration Statement shall be excluded as a selling shareholder from the
Registration Statement. Such Registration Statement also shall cover, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement shall not
include any shares of



--------------------------------------------------------------------------------



Common Stock or other securities of the Company for the account of any other
person without the prior written consent of the Required Holders (but may
include a primary registration by the Company). The Registration Statement (and
each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided by the Company to the Holders in
accordance with Section 3(c) prior to its filing or other submission. If a
Registration Statement covering the Registrable Securities is not effective on
or prior to the Filing Deadline, the Company will make pro rata payments to each
Holder, as liquidated damages and not as a penalty, in an amount equal to 0.5%
of the aggregate amount invested by the Holder pursuant to the Purchase
Agreement for each full month or pro rata for any portion thereof following the
Filing Deadline for which no Registration Statement is effective with respect to
the Registrable Securities. Such payments shall constitute the Holders’
exclusive monetary remedy for such events, but shall not affect the right of the
Holders to seek injunctive relief. Such payments shall be made to each Holder in
cash no later than three (3) business days after the end of each 30-day period.
 
b.Expenses. The Company will pay all expenses associated with effecting the
registration of the Registrable Securities, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees and the Holders’ other reasonable expenses in connection with
the registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold and excluding the fees and
disbursements of counsel to any Holder.


c.Effectiveness.
 
i.The Company shall use commercially reasonable efforts to have any Registration
Statement declared effective as soon as practicable, and in no event later than
five (5) days after the date that the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
“reviewed,” or not be subject to further review and the effectiveness of such
Registration Statement may be accelerated. The Company shall notify the Holders
by e-mail as promptly as practicable, and in any event, within twenty-four (24)
hours, after any Registration Statement is declared effective and shall
simultaneously provide the Holders with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby.


ii.For not more than thirty-five (35) consecutive days or for a total of not
more than sixty (60) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (and no later than one (1) business day after the occurrence of the
event causing the Allowed Delay) (a) notify each Holder in writing of the
commencement of an Allowed Delay, but shall not (without the prior written
consent of an Holder) disclose to such Holder any material non-public
information giving rise to an Allowed Delay, (b) advise the Holders in writing
to cease all sales under the Registration Statement until the end of the Allowed
Delay, and (c) use commercially reasonable efforts to terminate an Allowed Delay
as promptly as practicable.
 
d.Rule 415; Cutback. If at any time the SEC takes the position that the offering
of some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the Securities Act or requires any Holder to be named as an
“underwriter”, the Company shall use its commercially reasonable efforts to
persuade the SEC that the offering contemplated by a Registration Statement is a
bona fide secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that none of the Holders is an “underwriter”. In the
event that, despite the Company’s commercially reasonable efforts and compliance
with the terms of this Section 2(d), the SEC refuses to alter its position, the
Company shall (i) remove from the Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”). Any cut-back
imposed pursuant to this Section 2(d) shall be allocated among the Holders on a
pro rata basis, unless the SEC Restrictions otherwise require or provide or the
Holders otherwise agree. Any cut-back imposed pursuant to a SEC comment shall be
applied, first, to securities of the Company that are registered pursuant to an
agreement subsequent to the date of this Agreement and, second, to the
Registrable Securities on a pro rata basis taken together. No liquidated damages
shall accrue as to any Cut Back Shares until such date as the Company is able to
effect the registration of such Cut Back Shares in accordance with any SEC
Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares). From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the liquidated
damages provisions) shall again be applicable to such Cut Back Shares; provided,
however, that (i) the Filing Deadline for the Registration Statement including
such Cut Back Shares shall be ten (10)
2



--------------------------------------------------------------------------------



business days after such Restriction Termination Date, and (ii) the date by
which the Company is required to obtain effectiveness with respect to such Cut
Back Shares under Section 2(d) shall be the 60th day immediately after the
Restriction Termination Date.
 
3.Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
 
a.Use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, or (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold pursuant to Rule 144 without the requirement
for the Company to be in compliance with the current public information
requirement under Rule 144(c)(i) (the “Effectiveness Period”) and advise each
Holder in writing when the Effectiveness Period has expired as to their
respective Registrable Securities;
 
b.Prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby;


c.Provide to the Holders for review copies of each Registration Statement and
all amendments and supplements thereto no fewer than seven (7) days prior to
their filing with the SEC and not file any document to which a Holder reasonably
objects; provided, however, that the Company shall not be required to provide in
advance to Holders any periodic or current reports to be filed under the
Exchange Act and available at www.sec.gov, regardless of whether such reports
would be deemed a post-effective amendment to the Registration Statement;


d.Use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;


e.Prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Holders in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such U.S.
jurisdictions reasonably requested by the Holders and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such U.S. jurisdictions of the Registrable Securities covered by
the Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any U.S. jurisdiction where it would not otherwise be required to
qualify but for this Section 3(e), (ii) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this Section
3(e), or (iii) file a general consent to service of process in any such
jurisdiction;


f.Use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
 
g.Promptly, and no later than one (1) business day following the occurrence of
the specified event, notify the Holders, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, but shall not (without the prior written consent of
an Holder) disclose to such Holder any material non-public information giving
rise to such event, and promptly prepare, file with the SEC and furnish to such
holder a supplement to or an amendment of such Prospectus as may be necessary so
that such Prospectus shall not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;


h.Otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
including, without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, required to be filed
with the SEC pursuant to Rule 424 under the Securities Act, promptly inform the
Holders in writing if, at any time during the Effectiveness Period, the Company
does not satisfy the conditions specified in Rule 172 and, as a result thereof,
the Holders are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and, beginning after the effective date of each
Registration Statement, make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this Section 3(h), “Availability Date” means the 45th day following the end of
the
3



--------------------------------------------------------------------------------



fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter); and


i.With a view to making available to the Holders the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Holders to sell shares of the Registrable Securities to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until such date as all of the Registrable Securities shall have been
resold pursuant to a Registration Statement, Rule 144 or otherwise in a
transaction in which the transferee receives freely tradable shares; (ii) file
with the SEC in a timely manner all reports and other documents required of the
Company under the Exchange Act; and (iii) furnish to each Holder upon request,
as long as such Holder owns any Registrable Securities, (A) a written statement
by the Company that it has complied with the reporting requirements of the
Exchange Act and (B) such other information as may be reasonably requested in
order to avail the Holder of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration. In the event
that the Company fails to comply with the requirements of this Section 3(i)
after the 90th day after the Closing Date, the Company will make pro rata
payments to each Holder, as liquidated damages and not as a penalty, in an
amount equal to 0.5% of the aggregate amount invested by the Holder pursuant to
the Purchase Agreement for each full month or pro rata for any portion thereof
until such failure is cured; provided, however, that such liquidated damages
shall be payable to a Holder only to the extent such Holder continues to hold
Registrable Securities prior to such failure. Such payments shall constitute the
Holders’ exclusive monetary remedy for such events, but shall not affect the
right of the Holders to seek injunctive relief. Such payments shall be made to
each Holder in cash no later than three (3) business days after the end of each
30-day period.
 
4.Obligations of the Holders.
 
a.Each Holder shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of the Registrable Securities held by it if substantially different
from Exhibit A, as shall be reasonably required to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request. At least five (5)
business days prior to the first anticipated filing date of any Registration
Statement, the Company shall notify each Holder of the information the Company
requires from the Holder if it elects to have any of its Registrable Securities
included in the Registration Statement. A Holder shall provide the information
to the Company at least three (3) business days prior to the first anticipated
filing date of such Registration Statement if the Holder elects to have any of
the Registrable Securities included in the Registration Statement. In the event
that a Holder does not provide such information on a timely basis, the Company
shall provide prompt written notice to the Holder that the Registrable
Securities attributable to that Holder will be excluded from the Registration
Statement unless the Holder provides the required information within one (1)
business day after its receipt of such notice. If the Holder does not provide
the required information to the Company by the end of the next business day
after its receipt of such notice, the Company shall have the right to exclude
the Registrable Securities attributable to that Holder from the Registration
Statement and the Holder shall not be entitled to receive any liquidated damages
pursuant to the provisions of this Agreement with respect to such Registration
Statement. Notwithstanding anything in this Agreement to the contrary, any
Holder that elects not to have any of its Registrable Securities included in the
Registration Statement, shall not be entitled to receive any liquidated damages
pursuant to the provisions of this Agreement with respect to such Registration
Statement.


b.Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
the Holder has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement.


c.Each Holder agrees that, upon receipt of any notice from the Company of either
(i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or (ii)
the happening of an event pursuant to Section 3(g) hereof, the Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Holder is
advised by the Company that such dispositions may again be made.


d.Each Holder shall promptly notify the Company in writing when all Registrable
Securities held by such Holder have been sold.


5.Indemnification.


a.Indemnification by the Company. The Company will indemnify and hold harmless
each Holder and its respective officers, directors, members, managers, partners,
trustees, employees and agents and other representatives, successors and
assigns, and each other person, if any, who controls such Holder within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement or omission or alleged omission
of any material fact contained in any Registration Statement, any Prospectus, or
any amendment or
4



--------------------------------------------------------------------------------



supplement thereof; (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state where the Company or its agents has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification on a Holder’s behalf and will reimburse such Holder, and each such
officer, director, shareholder or member and each such controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by the Holder
or any such controlling person in writing to the Company specifically for use in
such Registration Statement or Prospectus.


b.Indemnification by the Holders. Each Holder agrees, severally but not jointly,
to indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by the Holder to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of a Holder be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by the Holder in connection
with any claim relating to this Section 5 and the amount of any damages the
Holder has otherwise been required to pay by reason of such untrue statement or
omission) received by the Holder upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation.


c.Conduct of Indemnification Proceedings. Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially and adversely affect the indemnifying party in the defense of
any such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. The indemnifying party shall
not be liable hereunder for any settlements entered into by an indemnified party
without the indemnifying party’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.


d.Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 5 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
 
6.Miscellaneous.
5



--------------------------------------------------------------------------------





a.Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders.


b.Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 12.1 of the Purchase Agreement.


c.Maximum Liquidated Damages. The maximum amount of liquidated damages due to a
Holder will be 5% of the aggregate amount invested by the Holder pursuant to the
Purchase Agreement.


d.Assignments and Transfers by Holders. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holders and their respective
successors and assigns. A Holder may transfer or assign, in whole or from time
to time in part, to one or more Persons its rights hereunder in connection with
the transfer of Registrable Securities by the Holder to such person, provided
that the Holder complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected.


e.Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Holders; provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder. The term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Holders in connection
with such transaction unless such securities are otherwise freely tradable by
the Holders after giving effect to such transaction.


f.Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.


g.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g. DocuSign) or other transmission method and any counterpart so
delivered shall be deemed to have been validly delivered and be valid and
effective for all purposes.


h.Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.


i.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.


j.Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.


k.Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.


l.Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Agreement
shall be
6



--------------------------------------------------------------------------------



governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement. Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


[SIGNATURES ON THE FOLLOWING PAGES]
 
7




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.





COMPANYREDFIN CORPORATIONBy:/s/ Chris NielsenName:Chris NielsenTitle:Chief
Financial Officer



Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.



BUYERDURABLE CAPITAL MASTER FUND LPBy: Durable Capital Partners LP, as
investment managerBy:/s/ Michael BlandinoName:Michael BlandinoTitle:Authorized
Representative

Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------



Exhibit A


Plan of Distribution
 
We are registering the shares of Common Stock (i) issued to the selling
stockholders and (ii) issuable upon the conversion of, or as dividends on, the
Series A Convertible Preferred Stock issued to the selling stockholders, to
permit the resale of the shares of Common Stock by the holders of such shares
from time to time after the date of this prospectus. We will not receive any of
the proceeds from the sale by the selling stockholders of the shares of Common
Stock. We will bear all fees and expenses incident to our obligation to register
the shares of Common Stock.


The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of Common Stock or
interests in shares of Common Stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of Common Stock or interests in shares of Common Stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
▪ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


▪block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;


▪purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;


▪an exchange distribution in accordance with the rules of the applicable
exchange;


▪privately negotiated transactions;


▪short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;


▪through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;


▪broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;


▪a combination of any such methods of sale; and


▪any other method permitted by applicable law.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of Common Stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of Common Stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of Common Stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
In connection with the sale of our Common Stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our Common Stock short and deliver these
securities to close out their short positions, or loan or pledge the Common
Stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of



--------------------------------------------------------------------------------



shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the Common
Stock offered by them will be the purchase price of the Common Stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of Common Stock to be made directly or
through agents.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the Common Stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
 
To the extent required, the shares of our Common Stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
Common Stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the Common Stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
or (2) the date on which all of the shares may be sold without restriction
pursuant to Rule 144 of the Securities Act.

